Title: From Tench Tilghman to Timothy Pickering, 18 February 1781
From: Tilghman, Tench
To: Pickering, Timothy


                        
                            Dear Sir
                            Head Quarters 18h Feby 1781.
                        
                        The inclosed being of consequence, you will be pleased to dispatch them immediately by Express to Morris
                            Town.
                        You mentioned, a day or two ago, that the business of your department rendered your presence necessary in
                            Philada if circumstances would admit of your absence from the Army. His Excellency desires me to inform you, that he has
                            no objection to your going, if you have put all matters in proper train for the moving of the detachment from hence, and
                            that of 250 Men from the Jersey line at Morris Town. His Excelly desires me further to remind you, that if the number of
                            Tents, intreching tools—Axes &ca requisite can be procured at Philada it will be so much the better, as it will
                            save land transportation.
                        It may be necessary, for some little time to come, to convey intelligence to and from Philada in the most
                            expeditious manner, and His Excellency, for that reason, requests you to establish a temporary relay of Expresses between
                            this and that place. You will be pleased to inform us of the Stages when they are fixed.
                        You will be pleased to give a days notice, previous to your setting out, as there probably will be despatches
                            to send. I am Dear Sir very Respectfully Yours 
                        
                            Tench Tilghman
                            A.D.C.
                        
                        
                            This was intended to have been sent early in the morning—but Mr Lawrence affords an opportunity this
                                Evening—The letters need not go off to night—but early in the Morning.
                        
                    